89 F.3d 823
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Charles SIMON, Plaintiff, Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE, Federal Bureau ofPrisons, et al., Defendants, Appellees.
No. 95-2012.
United States Court of Appeals,First Circuit.
June 25, 1996.

Charles Simon on brief pro se.
Donald K. Stern, United States Attorney, and Thomas E. Kanwit, Assistant United States Attorney, on brief for appellee United States Department of Justice, Bureau of Prisons.
Robert D. Keefe, James J. Nacklaus and Hale and Dorr on brief for appellees Wendy Issokson and Erik Lifton.
Before SELYA, CYR and LYNCH, Circuit Judges.
Per Curiam.


1
The judgment is affirmed substantially for the reasons recited by the district court in its orders dated August 30, 1995 and May 5, 1995.   Contrary to plaintiff's suggestion, his appeal from the final judgment brings both of these rulings before this court for review.   Having considered the matters de novo, rather than under the abuse-of-discretion standard proposed by plaintiff, we agree that his Eighth and Fourteenth Amendment claims lack even the minimal factual specificity required to scale the Rule 12(b)(6) hurdle.  See, e.g., Aulson v. Blanchard, 83 F.3d 1, 3 (1st Cir.1996) ("bald assertions, unsupportable conclusions, periphrastic circumlocutions, and the like need not be credited").   We likewise agree, for the reasons enumerated by the district court, that plaintiff's execution of the "award acknowledgement and acceptance" form extinguished any further claim for inmate accident compensation under 18 U.S.C. § 4126(c), entitling the Bureau of Prisons to summary judgment on that issue.


2
Affirmed. See Loc.  R. 27.1.   The petition for a "Peremptory Writ of Mandamus" is denied.